Citation Nr: 1742335	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic lumbosacral strain with radiculopathy prior to September 23, 2010, and in excess of 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 2004.
This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  That rating decision increased the Veteran's existing 10 percent evaluation for service-connected chronic lumbosacral strain with radiculopathy to 20 percent effective his September 23, 2010 date of increased-evaluation claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran attended a VA examination for his chronic lumbosacral strain with radiculopathy in November 2010.  However, since that time, the Court has issued two decisions that impact these claims.  In the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  In this case, the November 2010 examiner did not address these factors.  

In Sharp v. Shulkin, No. 16-1385, 2017 U.S. App. LEXIS 1266 (Vet. App. Sept. 6, 2017), regarding an examiner's duty to seek information regarding flare-ups, the Court noted that an examiner must provide an estimate of functional loss based on information in medical records and elicited from the Veteran.  The Court decided that it is not acceptable for an examiner to simply state that he or she cannot determine functional loss during a flare-up without resorting to speculation, unless they have documented their efforts to try to obtain information regarding flare-ups.  In this case, the examiner recorded the Veteran's report of limitation of motion during flare-ups, but failed to estimate the extent of the functional loss incurred by that limitation of motion.  Therefore, remand is required for a new VA examination of the Veteran's service-connected chronic lumbosacral strain.

Additionally, the Veteran's representative submitted private physical therapy records in February 2017.  The representative's cover letter refers to physical therapy with both Tidewater Physical Therapy and Kingsway Physical Therapy.  However, the records received in February 2017 appear to come entirely from Tidewater Physical Therapy.  Therefore, there appear to be missing private treatment records from Kingsway Physical Therapy, and remand is required to contact the Veteran regarding his authorization to obtain them.  

While on remand, the AOJ should take the opportunity to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his lower back problems.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from any healthcare provider who has treated his chronic lumbosacral strain with radiculopathy, specifically physical therapy treatment record from Kingsway Physical Therapy and Tidewater Physical Therapy.  

2.  The AOJ should obtain any outstanding Hampton VA Medical Center medical records for treatment from March 2012 through September 2013, and treatment since January 2017.  

3.  After obtaining any outstanding treatment records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected chronic lumbosacral strain with radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's chronic lumbosacral strain with radiculopathy under the rating criteria.  In particular, the examiner should provide the range of motion in degrees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  

The examiner should also comment on whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes over the past 12 months, and identify all neurological manifestations of the disability.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the November 2010 VA examination.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.  

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing all above actions, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

